Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, 8, 15, they recite the limitation “outputs of the sub-erosion production rates model for presentation” which is unclear what the limitation refers. Is it outputs of Is it referring “sub-erosion production rates model” of ”in situ estimation of sub-erosion for gas wells” or outputs of “the sub-erosion production rates model to identify high-erosion risk spots in the subject gas well”?
	As per Claim 2, 9 and 16, they recite the limitation “tool-derived” which is unclear what the limitation “tool” refers. It is interpreted as any computing/calculation tool.
As per Claim 6, 13 and 20, they recite the limitation:
generating boundary limits of sub-erosion production rates model; 
presenting the boundary limits in the GUI; 
receiving user validation of the boundary limits; and 
applying the boundary limits to the sub-erosion production rates model before execution of the sub-erosion production rates model.
The limitation “generating boundary limits of sub-erosion production rates model” is unclear what the limitation refers. In particular, it is unclear what the limitation “sub-erosion production rates model” refers. Is it referring “sub-erosion production rates model” of ”in situ estimation of sub-erosion for gas wells”  or “the sub-erosion production rates model to identify high-erosion risk spots in the subject gas well” which is cited in Claim 1, 8 and 15?  Further the limitation “execution of the sub-erosion production rates model”, it is referring to “generating… a sub-erosion production rates model for in situ estimation of sub-erosion for gas wells” or “executing, using the well parameters of the subject gas well, the sub-erosion production rates model” which is cited in Claim 1, 8 and 15?
	
Claim limitation “a sub-erosion production rates model for in situ estimation of sub-erosion for gas wells” in Claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-7 recite steps or acts including providing outputs of the sub-erosion production rates model for presentation; thus, the claims are to a process, which is one of the statutory categories of invention. The claims 8-14 recite a system comprising, a model, a graphical user interface (GUI), processors and a non-transitory computer-readable storage medium and therefore is a machine, which is a statutory category of invention, while the claims 15-20 is directed to a non-transitory computer-readable storage medium and therefore is a machine, which is a statutory category of invention,
(Step 2A – Prong One) The claims 1, 8 and 15 recite:
generating, using the historical and forecasted field life data for the existing gas wells, a sub-erosion production rates model for in situ estimation of sub-erosion for gas wells (under its broadest reasonable interpretation, mathematical concept); 
executing, using the well parameters of the subject gas well, the sub-erosion production rates model to identify high-erosion risk spots in the subject gas well, including using iteratively evaluating results using three different methods (under its broadest reasonable interpretation, mathematical concept).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “computer” (Claim 1-20), “graphical user interface (GUI)” (Claim 1, 6-8, 13-15, and 20), “computer-implemented system” (Claim 8-14), “processors”(Claim 8), “non-transitory computer-readable storage medium” (Claim 8), “non-transitory, computer-readable medium”(Claim 15-20) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). Further Claim 1, 8 and 15 recite the limitation which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)):
“receiving historical and forecasted field life data for existing gas wells, including pressure and temperature data at different depths of the existing gas wells over the life of the existing gas wells; 
receiving well parameters for a subject gas well; 
providing outputs of the sub-erosion production rates model for presentation to a user in a graphical user interface (GUI)”.  The limitation “existing gas wells” and “subject gas well” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim thus amounts to mere data gathering (see MPEP 2106.05(g)). 
These additional elements do not integrate erosion production modeling into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification i. e. [0084]-[0094]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, “computer” (Claim 1-20), “graphical user interface (GUI)” (Claim 1, 6-8, 13-15, and 20), “computer-implemented system” (Claim 8-14), “processors”(Claim 8), “non-transitory computer-readable storage medium” (Claim 8), “non-transitory, computer-readable medium”(Claim 15-20) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.
Further dependent claims 2-7, 9-14, and 16-18 recite:
(Claim 2, 9 and 16) wherein the outputs include: tool-derived sub-erosion rates for each combination of user-entered criteria, a tool-derived erosion velocity envelope, tool-derived American Petroleum Institute (API) C-factors, and tool-derived gas well minimum production limits (insignificant extra-solution activity – data gathering/outputting).
(Claim 3, 10 and 17) wherein the well parameters include: controlling loads, including well installation and post installation loads; subsurface and flowing wellhead pressure; and well architecture and metallurgy (insignificant extra-solution activity – data gathering/outputting).
(Claim 4, 11 and 18) further comprising determining, using the controlling loads, an allowed material loss (AML) for the subject gas well (mathematical concepts).
(Claim 5, 12 and 18) further comprising determining, using the AML for the subject gas well, whether corrosion estimates for the subject gas well exceed a predetermined threshold.
(Claim 6, 13 and 20) further comprising: 
generating boundary limits of sub-erosion production rates model (mathematical concepts); 
presenting the boundary limits in the GUI (insignificant extra-solution activity – data gathering/outputting); 
receiving user validation of the boundary limits (insignificant extra-solution activity – data gathering/outputting); and 
applying the boundary limits to the sub-erosion production rates model before execution of the sub-erosion production rates model (mathematical concepts).
(Claim 7 and 14) wherein receiving the well parameters for the subject gas well includes receiving the well parameters from a user using the GUI (insignificant extra-solution activity – data gathering/outputting).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Procyt et al. (“Sand Control Screen Erosion: Prediction and Avoidance” listed on IDS submitted 3/9/2022) further in view of Early et al. (US 20160312552 A1).
As per Claim 1, 8 and 15, Procyt et al. teaches a computer-implemented method/system/ non-transitory, computer-readable medium (Abstract), comprising: 
receiving historical and forecasted field life data for existing gas wells, including pressure and temperature data at different depths of the existing gas wells over the life of the existing gas wells (Fig. 1, Pg 1-2 “the IWS system provides two bottom hole pressure/temperature (BHP/T) gauges to monitor zone specific flowing and shut-in pressures to allow detailed flow and reservoir performance monitoring. It was desired to obtain production guidelines for each zone to optimize production without risking failure from erosion.”, Pg 3, Table 1, “Observation-Based Screen Production Guidelines to Avoid Erosion Failures”); 
generating, using the historical and forecasted field life data for the existing gas wells, a sub-erosion production rates model for in situ estimation of sub-erosion for gas wells (Pg 13-18, “Erosion Modeling”, Pg 22 “An erosion model was created that includes particle size, concentration, hardness and upstream flow velocity as dependent parameters to the erosion rate.”); 
	receiving well parameters for a subject gas well (Pg 18-22, “Other parameters used in Eq. 2”, “field data”, “production data”, “particle size, concentration, hardness and upstream flow velocity as dependent parameters to the erosion rate”); 
executing, using the well parameters of the subject gas well, the sub-erosion production rates model (Pg 19-22, “Application of the Erosion Model to Well Test Data”, “Use of the Erosion Model to Provide Field Production Life Estimates”, “A generalized production envelope was created from the erosion model using parameters”, , “production envelope for the example wells in terms of perforation velocity, sand concentration, and expected production time”, “screen inlet velocity (which is assumed equal to the perforation flow velocity) and solids concentration are used to calculate the screen’s erosion-based service life.”) to identify high-erosion risk spots in the subject gas well (Pg 21-22, Fig. 18, “As shown, screen inlet velocity (which is assumed equal to the perforation flow velocity) and solids concentration are used to calculate the screen’s erosion-based service life. The resulting graph is color coded to show safe, moderate risk and high risk operating regions.”, ““hot spotting””), …; and 
providing outputs of the sub-erosion production rates model for presentation …(Fig. Fig. 17-18).
Procyt et al. fails to teach explicitly … including using iteratively evaluating results using three different methods; and … to a user in a graphical user interface (GUI).
Early et al. teaches … including using iteratively evaluating results using three different methods (Fig. 5, [0060], [0086] “several reliability and sensitivity analysis capabilities, including Monte Carlo sampling, Latin Hypercube sampling, Advanced Mean Value methods, Iterated Advanced Mean Value methods, and hybrid methods. Subroutines may be embedded into the near wellbore simulator and/or integrated simulator for performing assessments.”); and … to a user in a graphical user interface (GUI) ([0118]-[0120]).  
Procyt et al. and Early et al. are analogous art because they are both related to modeling of behaviors in oil and gas wells.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Early et al. into Procyt et al.’s invention to improve efficiency of the system (Early et al.: [0060]). In particular, Early et al. teaches additional models and method including erosion model and probabilistic method for the uncertainty analysis which is incorporated to improve or optimize performance, e.g., to improve rates of production fluids (oil and gas), reduce operating times and/or improve efficiency ([0060], [0065]). Further a user interface of Early et al.  to allow a user to determine or change parameters and select analyses having different levels of complexity ([0073]) and to display features that present multiple analyses and simulation results in a concise and familiar manner for easier identification ([0119]).

As per Claim 3, 10 and 17, Procyt et al. teaches wherein the well parameters include: controlling loads including well installation and post installation loads (Pg 21-22, “perforation velocity, sand concentration”, “operating Conditions”).
Procyt et al. fails to teach explicitly subsurface and flowing wellhead pressure; and well architecture and metallurgy.
Early et al. teaches subsurface and flowing wellhead pressure ([0047], [0077]-[0080]); and well architecture and metallurgy ([0077]-[0080]).

As per Claim 4, 11 and 18, Procyt et al. teaches further comprising determining, using the controlling loads, an allowed material loss (AML) for the subject gas well (Pg 19-21 “the erosion model provides a basis for parametric studies to inform field operating guidelines.”, “Fig. 17 shows the general production envelope for the example wells in terms of perforation velocity, sand concentration, and expected production time until critical erosion is reached (0.20% metal loss or 10% pore size opening).”: reaching critical erosion is determining AML).

As per Claim 5, 12 and 19, Procyt et al. teaches further comprising determining, using the AML for the subject gas well, whether erosion estimates for the subject gas well exceed a predetermined threshold (Pg 19-21 “the erosion model provides a basis for parametric studies to inform field operating guidelines.”, “Fig. 17 shows the general production envelope for the example wells in terms of perforation velocity, sand concentration, and expected production time until critical erosion is reached (0.20% metal loss or 10% pore size opening).”). 
However, Procyt et al. fails to teach explicitly determining whether corrosion exceed a predetermined threshold.
Early et al. teaches risk factors including erosion and corrosion are calculated and compared against the in-situ condition to determine whether they would occur ([0100]-[0102]) to provide the production system leading to more efficient and accurate comprehensive system analysis ([0103]).

As per Claim 6, 13 and 20, Procyt et al. fails to teach explicitly further comprising: 
generating boundary limits of sub-erosion production rates model; 
presenting the boundary limits in the GUI; 
receiving user validation of the boundary limits; and 
applying the boundary limits to the sub-erosion production rates model before execution of the sub-erosion production rates model.
Early et al. teaches generating boundary limits of sub-erosion production rates model ([0065] “a sand erosion model to simulate the interaction between mobile sand and hardware components such as sand screens”, [0102]) “risk factors (e.g., hydrate formation, erosion, corrosion, sand transportation, amount of gas in the pump, multi-point injection, etc.)… a boundary of the risk factor is developed”, [0119]); 
presenting the boundary limits in the GUI ([0118]-[0121], “a graphical user interface 130 that allows a user to interact with the processing system”, “A user can select display windows to display any information input”); 
receiving user validation of the boundary limits ([0118]-[0119] “a graphical user interface 130 that allows a user to interact with the processing system. The interface allows user to create a case for simulation and/or optimization, and specify or import data such as well trajectory data, PVT (pressure, volume, temperature) data, reservoir fluid characteristics and petrophysical data describing formation materials. The interface allows the user to enter data, visualize entered data and results, select and create workflows (including selection of processing modules), and modify designs. The interface includes selection icons or buttons 132 to allow the user to access parts of the system, including saving and accessing case files, and selecting and specifying well, formation, completion and fluid characteristics.”); and 		applying the boundary limits to the sub-erosion production rates model before execution of the sub-erosion production rates model ([0065], [0102], [0118]-[0119]).

As per Claim 7 and 14, Procyt et al. fails to teach explicitly wherein receiving the well parameters for the subject gas well includes receiving the well parameters from a user using the GUI.
Early et al. teaches wherein receiving the well parameters for the subject gas well includes receiving the well parameters from a user using the GUI ([0052], [0118]-[0121]).

5.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Procyt et al. (“Sand Control Screen Erosion: Prediction and Avoidance” listed on IDS submitted 3/9/2022), in view of Early et al. (US 20160312552 A1), further in view of Healy et al. (“Erosion Study for a 400 MMcf/D Completion: Cannonball Field, Offshore Trinidad” listed on IDS submitted 3/9/2022), Ariana et al. (“Beyond the Limitations of API RP-14E Erosional Velocity -A Field Study for Gas Condensate Wells”), and Sahu et al. (“Exception-Based Surveillance - Integrating Well Models, Real Time Production Estimates and Hydrocarbon Accounting Tool in Well Operating Envelopes to Ensure Optimal Well Production within Safe Limits”).
Procyt et al. as modified by Early et al. teaches most all the instant invention as applied to claims 1, 3-8, 10-15, and 17-20 above.
 As per Claim 2, 9 and 16, Procyt et al. as modified by Early et al. teaches wherein the outputs include: a tool-derived erosion velocity envelope (Procyt et al.: Pg 18-19 & 21, Fig. 16-17). 
Procyt et al. as modified by Early et al. fails to teach explicitly tool-derived sub-erosion rates for each combination of user-entered criteria, tool-derived American Petroleum Institute (API) C-factors, and tool-derived gas well minimum production limits.
Healy et al. teaches tool-derived sub-erosion rates for each combination of user-entered criteria (“Erosion Model Inputs”, “Erosion Rates”, Table 5-6 “Erosion rates for two cases were calculated…The results for the 50 micron (expected case) particle size are presented below (Table 5 and Table 6) for the Project SOR case (280 MMcf/D) and the technical limit case (400 MMcf/D). The results in yellow assume a liquid film is not present. The results in blue assume a liquid film is present. The erosion rates in red font exceed the company limit of 0.1 mm/yr.”).
Ariana et al. teaches tool-derived American Petroleum Institute (API) C-factors (Fig. 3-6). 
Sahu et al. teaches tool-derived gas well minimum production limits calculation (Fig. 3, “Lift Response Plot” Fig. 7).
Procyt et al., Early et al., Healy et al., Ariana et al., and Sahu et al. are analogous art because they are all related to modeling of behaviors in oil and gas wells.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Healy et al., Ariana et al., and Sahu et al. into Procyt et al. as modified by Early et al.’s invention to improve efficiency of the system (Early et al.: [0060]). Further motivation to combine is Motiviation:  to quantitatively evaluate erosion at various rates over the life cycle of the well to appropriately design the completion (Healy et al.: Abstract), to provide a system that to characterize the effect of a higher condensate gas ratio using the C-factors in API RP-14E in oilfield conditions thus to help designing an accurate, proper pipe sizing calculation (Ariana et al.: Pg 195, Abstract), and to provide an effective and efficient monitoring to ensure optimal well production within safe limits (Sahu et al.: Abstract).

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Terziev et al. ("Improved Procedures for Estimating the Erosional Rates in High Offtake Gas Wells: Application of University of Tulsa Flow Loop Derived Correlations.") discloses Improved Procedures for Estimating the Erosional Rates.
Russell et al. (“Choosing Better API RP 14E C Factors for Practical Oilfield Implementation.") discloses Choosing Better API RP 14E C Factors for erosion modeling.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146